           Case 2:19-cr-00284-JAK Document 7 Filed 04/18/19 Page 1 of 1 Page ID #:22




                                UNITED S TATES DISTRICT COURT                                                  ~ 1 82019
                                                             for the                                                                   4
                                                                                                                    i f5~ .~.F. ~y~NIA.
                                               Central District of California                          ~~gALD~.ST             ~:~'~uTY'`

                 United States of America                        )
                            ~.                                   )
                                                                          CaseNa ~%l r1- t~`7—L?l.S—(,~'"~
  51~ ~n►T        v M ~N ~ A-c~                                  )
                        Defendant

                                      WAIVER OF A PRELIMINARY HEARING

        Iunderstand thatIhave been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

         Iagree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P. 32.1.




Date:




Ihave translated this Waiver of Preliminary Hearing to the defendant in the
language.

Date:
                                                                                    Signature of Interpreter




CR-110 (06/12)                                    Waiver of a Preliminary Hearing
